Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/11/2022 was filed after the mailing date of the non-final on 04/12/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of claims
The amendment filed on 07/11/2022 is acknowledged. Claims 1-109, 133, and 134 have been canceled. Claims 110-132 and 135-137 are under examination in the instant office action. 
Rejections withdrawn
Applicant’s amendments and arguments filed on 07/11/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
Rejections maintained
The following rejections of the claims are remained for reasons of record and the following. The rejections are modified based on the amendments. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 110-130, 132, and 135-137 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hittmair et al. (US 3,950,300) in view of Hare (US 5,955,513).
Hittmair et al. teach dental impression materials comprising
a diorganopolysiloxane 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 with each R being an unsubstituted monovalent hydrocarbon radical free of aliphatic multiple bonds with ≥50% of the radicals R being methyl (the instant claims 112-114), and n being an integer such that the polymer has a viscosity at 25 °C of from 500 to 300,000 cP (obvious to the claimed viscosity, p and q, weight percentage of vinyl in the alkenyl organopolysiloxane in claims 110, 111, 125, and 135);
an organopolysiloxane having ≥3 Si-bonded hydrogen atoms per molecule with ≥50% of the radicals R being methyl (the instant claims 124-125); 
a catalyst platinum complexes including platinum chemically bonded to 1,3-divinyl tetramethyldisiloxane (given the atomic weight of Pt 195 g/mol, MW of 1,3-divinyl tetramethyldisiloxane186 g/mol and the complex molar ratio of 1:1, the complex comprising <48.8% by weight of 1,3-divinyl tetramethyldisiloxane, the instant claims 116-118); and
additives, such as 1-10% by weight of total weight of organopolysilixane of reinforcing filler including organosilyl surface treated pyrogenic SiO2 with a surface area of ≥50 m2/g (20-40 nm, the instant claims 110 and 126-130), pigments including TiO2 (the instant claim 136), etc., 
wherein there is 0.75-5 g of Si-bonded hydrogen atoms per gram of vinyl group and components a, b, and d are packed separate from component c (the claimed two-part kit in the instant claim 110 and the instant claim 137) (abstract and column 1, line 54 through column 4, line 59). 
The molar ratio of Si-bonded hydrogen atoms per gram of vinyl is calculated to be 20.25-135:1 (0.75/1 : 1/27 = 20.25 and 5/1 : 1/27 = 135) (being obvious to the claimed ratio in the instant claim 110).
Since the components a and b (the claimed a.i.) and d (the claimed a.ii.) taught by Hittmair et al. are the same or similar (obvious) to the claimed a.i. and a.ii. with regard to the weight percentage and viscosity, the viscosity of the mixture of a, b, and d would have the similar viscosity as the claimed mixture of a.i. and a.ii., and thus being a viscous sol. Furthermore, the claimed “viscous sol” is not define by the claims and the instant specification, the claimed “viscous sol” is given its broadest reasonable interpretation as a liquid with viscosity.
Hittmair et al. also teach the filler including ≥20% by weight of total weight of organopolysilixane of non-reinforcing filler (column 3, line 61-63). Given reinforcing filler (c) being 1-10% by weight of the total weight of organopolysiloxane (a and b);the weight percentage of the total of a, b, and c relative to total of a, b, c and non-reinforcing filler is calculated to be 84.6% ((10+100)/(10+100+20)=84.6%) (the instant claim 132); the weight percentage of c relative to total of a, b, c and non-reinforcing filler is calculated to be 7.69% (10/(10+100+20)=7.69%) (the instant claim 110).
It is noted that the reference does not teach that the composition and platinum-catalyst can be used in the manner instantly claimed, [for application of a body corrective formulation to skin] and [suitable for use in forming a flexible and elastic body corrective film on the skin]; however, the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
According to the declaration filed on 12/10/2018 in parent application 15/638,059 a reaction of organopolysiloxane with vinyl groups and organopolysiloxane having at least three Si-bonded hydrogen atoms per molecule having a 1:23 ratio with Pt catalyst complete (forming a film, set-to-touch) within about 83 seconds. Since the molar ratio of Si-bonded hydrogen atoms per gram of vinyl taught by Hittmair et al. is 20.25-135:1, the reaction time of the composition taught by Hittmair et al. would be ≤ about 83 seconds.

Hittmair et al. do not specify the specific species of component b and the viscosity of it in claims 110 and 119-123.
This deficiency is cured by Hare who teaches a polymerizable dental impression composition comprising polysiloxane having a vinyl content and an organohydrogen polysiloxane for cross-linking said vinyl groups with Pt catalyst and exemplified CAS 68037-59-2 (poly(dimethylsiloxane-co-methylhydrosiloxane), trimethylsilyl terminated with a viscosity of 25-35 cSt) as the organohydrogen polysiloxane in example 7 (abstract, column 5, line 3-15, column 7, line 11-25 and example 7).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Hittmair et al. and Hare to specify the component b in the composition taught by Hittmair et al. being the compound of CAS 68037-59-2. Trimethylsilyl terminated poly(dimethylsiloxane-co-methylhydrosiloxane) being an organohydrogen polysiloxane in a polymerizable dental impression composition comprising polysiloxane having a vinyl content reacting with the organohydrogen polysiloxane was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.
	

Response to Applicants’ arguments:
Applicants argue that the intended use of the claimed kit “for forming a flexible and elastic body corrective film on the skin” creates a structural difference over the composition taught by Hare “polymerizable polyorganosiloxanes having very high viscosity (putty) and good dimensional stability upon curing or hardening” and contain ≥35% solid filler and both Hittmair et al. and Hare teach dental impression.
However, this argument is not deemed persuasive. First of all, this is a 35 USC 103(a) rejection and not a 35 USC 102 rejection and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, it is the teachings Hittmair et al.’s teachings of a two-part kit read on the claimed two-part kit with Hare being brought in to provide the teachings of the viscosity of the organopolysiloxane hydride (b) (the instant claims 110 and 119) and the specific species of organopolysiloxane hydride (the instant claims 120-123). Please refer to MPEP 2145.III:
the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Secondly, the instant claims claim a two-part kit and Hittmair et al. teach a two-part kit; thus, the structure difference needed to be compared is the structure of the compositions in the instantly claimed two-part kit and the compositions in the two-part kit taught by Hittmair et al., not the polymerization product obtained from mixing two parts together and polymerizing the components from the two parts.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.
Claim 131 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hittmair et al. (US 3,950,300) and Hare (US 5,955,513), as applied to claims 110-130, 132, and 135-137, further in view of Fiedler (US 5,830,951).
The teachings of Hittmair et al. are discussed above and applied in the same manner.
Hittmair et al. do not specify the same organosilyl surface treatment fumed silica.
This deficiency is cured by Fiedler who teaches hydrophobic silica filler, in a polymerizable dental impression composition comprising polysiloxane having a vinyl content and an organohydrogen polysiloxane for reacting with said vinyl groups with Pt catalyst, including Cab-o-Sil TS-530 (fumed silica has a surface that has been treated with hexamethyldisilazane) (abstract, column 5, line 21-32 and column 7, line 21-32).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Hittmair et al. and Fiedler to specify the organosilyl surface treatment agent for fumed silica taught by Hittmair et al. being hexamethyldisilazane. Hexamethyldisilazane as the hydrophobic surface treatment agent of fumed silica as a filler in a dental impression composition was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

Response to Applicants’ arguments:
No argument is presented. 


New ground of rejections necessitated by Applicant’s amendment 
The amendments necessitate the following new ground of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 110-132 and 135-137 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 110 introduces new matter as the claim recites the limitation: "the reactive reinforcing component is a viscous sol prior to cross-linking”. There is no support in the specification for this limitation. The specification discloses ““film formation” includes the results of the polymerization reaction that occurs upon the interaction of the reactive reinforcing component and the cross-linking component” and “film formation is characterized by a phase transition from the viscous sol state of a mixture to that of a continuous interconnected polymer state of film”, i.e., the mixture of the reactive reinforcing component and the cross-linking component is the viscous sol, not the reactive reinforcing component. According to MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments. Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. Claims 111-132 and 135-137 are rejected as dependent claims of a rejected claim.
	
Response to Applicants’ arguments:
Applicant’s arguments, filed on 07/11/2022, have been fully considered but they are moot in view of new ground of rejections. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612